DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In light of the amendment to the claims, filed 15 February 2021, the control unit is now recited  as including sufficient structure (i.e., a processor) for accomplishing the claimed functionality, so that the control unit is no longer understood as invoking 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests recognizing the presence or absence of a mirrored surface on a rear surface of a preceding vehicle on the basis of image information photographed by a camera, as variously required by claims 1, 2 and 7. The prior art further fails to teach or suggests determining a number of vanishing points ahead of the vehicle, as defined in claim 2 or using lane marks included on the mirrored surface to control the keeping of the vehicle between lane marks, as set forth in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
16 February 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665